Citation Nr: 1018248	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as post traumatic stress disorder (PTSD) 
secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had service from January 1973 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran raised the issue of service connection for a leg 
disability and indicated a desire to reopen her claims for 
service connection for diabetes mellitus and depression in 
her substantive appeal, VA Form 9.  These claims have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ); therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDING OF FACT

There is no diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD as stemming 
from an alleged incident in 1973.  She reported in a November 
2006 letter that she suffered personal assault during service 
and that this resulted in PTSD.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.            § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2009).

In this case, the Veteran does not allege that her PTSD 
resulted from combat with the enemy and the record is absent 
for any evidence that the Veteran engaged in combat with the 
enemy.  Therefore, her lay testimony cannot, by itself, 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  West v. Brown, 7 Vet. 
App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the Veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282.

The Board reviewed the Veteran's service treatment records 
(STRs) which show that she reported recent weight fluctuation 
and depression on her Report of Medical History, dated April 
1974.  The examining physician noted anxiety due to her 
current situation.  The separation examination, dated April 
1974, did not indicate depression, anxiety, PTSD or any 
assaults.  

Service treatment and personnel records are absent for 
reports of a personal assault or an indication of such an 
assault, evidence of behavioral changes, or any other of the 
listed indicators of personal assault, providing evidence 
against the Veteran's claim.

During the pendency of her claim, VA provided the Veteran 
with questionnaires for PTSD secondary to assault.  In her 
responses and other written statements, the Veteran reported 
that sometime in 1973 a sergeant visited her home and 
assaulted her.  She said he did not rape her but touched her 
inappropriately and tried to remove her clothing.  
Unfortunately, the Veteran was unable to provide a specific 
date or date range of the personal assault.  She was also 
unable to provide the name of her assailant or her unit 
assignment.  Without further information, the stressor is not 
capable of verification by JSRRC or the VA in general.  The 
Veteran did not provide specific names, dates or information 
with which the occurrence of the personal can be verified.  
Further, she stated in several of her written statements that 
she does not have any additional details to provide.

Despite the lack of detailed stressor information, findings 
in personnel records suggestive of personal assault in 
service, and lack of treatment for a psychiatric disability 
during service, records dated subsequent to service fail show 
a diagnosis of PTSD.  As noted above, before service 
connection can be granted, the Veteran must have a current 
disability.  Therefore, without a valid diagnosis of PTSD, 
the claim cannot be granted.

The Board notes that the Veteran cannot be held to her 
assertion of a particular diagnosis in her claim, but rather 
that the claim must be considered more broadly, particularly 
based on diagnoses within the medical record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As noted above, the STRs 
include notations of depression and anxiety and the Veteran 
has a current diagnosis of dysthymic disorder.  She has 
already sought service connection these disabilities, 
however, and entitlement has been denied by the RO.  As such, 
even though these conditions are acquired psychiatric 
disorders, the Board finds that they are not currently on 
appeal or before the Board at this time as the RO denied the 
Veteran's claim for service connection for depressive 
disorder with anxiety in September 2006 and the Veteran did 
not perfect her appeal.  The Board notes that the Veteran 
raised the issue of reopening her claim for service 
connection for depression in her substantive appeal, VA Form 
9, submitted in conjunction with her PTSD claim currently 
before the Board and that issue is referred to the RO for 
consideration.  As the issue has been treated as separate 
from the claim here on appeal for service connection for 
PTSD, the Board finds that the issue of service connection 
for a depressive disorder with anxiety is not before it.  No 
other acquired psychiatric disorders have been noted in the 
claims file.

As the preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Consequently, service connection 
for PTSD must be denied as there is no competent medical 
evidence reflecting a current diagnosis of PTSD.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court 
states that                  § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes." The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record." 38 U.S.C.A. 
§ 7104.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2007 that fully 
addressed all three notice elements and the Dingess criteria 
and was sent prior to the initial RO decision in this matter.  
The letter also asked the Veteran to identify sources in 
addition to her records, including names of person with which 
she may have discussed the alleged assaults and police 
reports or medical treatment records regarding the alleged 
assaults.  The Veteran was also sent PTSD questionnaires, 
which she completed and returned to VA in August 2007 and 
October 2007, which asked her to identify behavior changes, 
requests for changes in duty assignment, and or other 
indicators for which examples were given, to corroborate the 
occurrence of the claimed in-service stressor many years ago.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  Thus, this letter satisfies 
the VCAA duty to notify and provided the Veteran with notice 
in compliance with 38 C.F.R. § 3.304(f) as to PTSD claims 
based on personal assault. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, a VA examination is not required because there 
is no evidence of a current diagnosis of PTSD.  As noted 
above, there is evidence of a depressive disorder and that 
issue is being handled separately as the Veteran specifically 
made a claim with respect to depression and anxiety before 
she put forth the current claim and that claim was denied.  
Accordingly, in limiting this appeal to PTSD, the Board finds 
that an examination is not appropriate at this time absent 
evidence of current treatment for such a disability and/or 
medical evidence suggestive of a current diagnosis.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted personal statements and her PTSD questionnaire 
responses.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD, claimed as due to personal 
assault, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


